FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,        No. 04-50612
                v.
                                             D.C. No.
                                           CR-96-00735-R
MARGARITO MURGUIA-OLIVEROS,
a/k/a Margarito Oliveros Murguia,            OPINION
              Defendant-Appellant.
                                       
        Appeal from the United States District Court
           for the Central District of California
         Manuel L. Real, District Judge, Presiding

                   Argued and Submitted
            April 8, 2005—Pasadena, California

                   Filed August 29, 2005

 Before: Mary M. Schroeder, Chief Judge, Harry Pregerson
          and Stephen S. Trott, Circuit Judges.

             Opinion by Chief Judge Schroeder




                            11695
             UNITED STATES v. MURGUIA-OLIVEROS         11697


                        COUNSEL

Elizabeth A. Newman, Deputy Federal Public Defender, Los
Angeles, California, for the appellant.

Michael J. Raphael, Assistant U.S. Attorney, Los Angeles,
California, for the appellee.


                         OPINION

SCHROEDER, Chief Judge:

  Margarito Murguia-Oliveros appeals the district court judg-
ment revoking his supervised release and sentencing him to
11698         UNITED STATES v. MURGUIA-OLIVEROS
eight months in prison. Murguia-Oliveros claims that the dis-
trict court lacked jurisdiction to revoke his supervised release
because the supervised release term expired before his arrest
and revocation hearing. He was arrested pursuant to a warrant
based on facts that were not sworn. We have held that under
these circumstances, a revocation of supervised release must
occur during the term of supervised release. See United States
v. Vargas-Amaya, 389 F.3d 901, 907 (9th Cir. 2004). We hold
that the district court had jurisdiction, because during the term
of Murguia-Oliveros’s supervised release he absconded and
became a fugitive for a period that tolled the term of super-
vised release, so that it was still running at the time of the
arrest and revocation hearing.

                       BACKGROUND

   The facts are important. Murguia-Oliveros was originally
convicted of illegal reentry after deportation in 1996. He was
sentenced to a term of imprisonment followed by deportation
and three years of supervised release. On September 14, 2001,
after serving the term of imprisonment, he was released from
custody and deported from the United States. His three-year
term of supervised release thus began on that date and was set
to expire on September 14, 2004. Under the terms of his
supervised release, he was prohibited from reentering the
United States illegally after he was deported, and he was
required to report to the United States Probation Office within
72 hours of any reentry.

   Murguia-Oliveros did reenter the United States during his
term of supervised release, for he was arrested on unrelated
charges in San Diego in October of 2003. When his probation
officer subsequently learned of that arrest, he sent Murguia-
Oliveros a letter via certified mail to his last known address,
instructing him to report. Murguia-Oliveros failed to report
and did not make any contact with the probation officer. The
district court issued a bench warrant in January of 2004 for
Murguia-Oliveros’s arrest for violation of his supervised
              UNITED STATES v. MURGUIA-OLIVEROS            11699
release. The warrant was not based on any affidavit or sworn
facts.

   Under the terms of the applicable statute, a released defen-
dant can be arrested without a warrant during the period of
supervised release for violating the terms of that supervised
release. 18 U.S.C. § 3606. The statute provides that:

    If there is probable cause to believe that a . . . person
    on supervised release has violated a condition of his
    . . . release, he may be arrested, and, upon arrest,
    shall be taken without unnecessary delay before the
    court having jurisdiction over him. A probation offi-
    cer may make such an arrest whenever the . . . relea-
    see is found, and may make the arrest without a
    warrant.

Id. During the period of supervised release, the district court
has jurisdiction to revoke the period of supervised release if
the district court finds by a preponderance of the evidence that
the defendant violated the terms of that supervised release. 18
U.S.C. § 3583(e)(3).

   After the period of supervised release has expired, how-
ever, the district court can revoke the term of supervised
release only if a warrant based on sworn facts was issued
within the supervised release period. 18 U.S.C. § 3583(i);
Vargas-Amaya, 389 F.3d at 907. There was no such warrant
in this case. The existence of probable cause is not disputed.

  Murguia-Oliveros was actually arrested in November of
2004, nearly two months after the term of supervised release
was originally set to expire. The district court revoked
Murguia-Oliveros’s term of supervised release and sentenced
him to a term of imprisonment in December of 2004.

  The issue in this case therefore is whether Murguia-
Oliveros’s term of supervised release was still running at the
11700         UNITED STATES v. MURGUIA-OLIVEROS
time of his arrest and revocation hearing. The district court
held that it was. The district court concluded that Murguia-
Oliveros was in violation of the conditions of supervised
release for a period of time that tolled the running of the term
of supervised release, because his status was equivalent to that
of a fugitive. Murguia-Oliveros appeals.

                        DISCUSSION

   [1] The statutory provisions regarding supervised release
do not expressly provide for tolling during fugitive status. See
18 U.S.C. § 3624. In United States v. Crane, 979 F.2d 687,
691 (9th Cir. 1992), however, we held that specific statutory
language is not required to toll the term of supervised release
while a defendant is in “fugitive status.” We held that the
defendant’s term of supervised release was tolled while he
was a fugitive, because “[t]o hold otherwise here would
reward those who flee from bench warrants and maintain their
fugitive status until the expiration of their original term of
supervised release.” Id.

   We publish this opinion to clarify what constitutes “fugitive
status” for purposes of tolling a term of supervised release.
Murguia-Oliveros argues that he could not become a fugitive
merely by failing to comply with the terms of his supervised
release. We disagree.

   The leading case is Crane, where the defendant had been
sentenced to one year in custody, followed by one year of
supervised release at a community treatment center. 979 F.2d
at 688. After serving four and a half months of his supervised
release at the treatment center, the defendant left, or “ab-
sconded.” Id. The district court issued a bench warrant for his
arrest. Id. By the time the defendant was taken into federal
custody for violating his supervised release, his original
period of supervised release had expired. Id. The defendant
therefore argued that the district court no longer had jurisdic-
tion over him. We held that the defendant’s term of super-
              UNITED STATES v. MURGUIA-OLIVEROS          11701
vised release was tolled while he was in “fugitive status.” Id.
at 691. He had stopped serving the terms of supervised release
by leaving the place where he was supposed to serve it.

   [2] Murguia-Oliveros engaged in similar conduct. He
departed the place he was authorized by the terms of his
release to be. The terms of his release authorized him to be
outside the United States, but he entered the United States,
where he was not authorized to be, and failed to contact his
probation officer as required. In so doing, Murguia-Oliveros
clearly violated the terms of his supervised release. Murguia-
Oliveros was then ordered by his probation officer to report,
but did not do so. We therefore hold that Murguia-Oliveros
became a fugitive because he effectively absconded from
serving the terms of his supervised release.

   In arguing he was not a fugitive from his supervised
release, Murguia-Oliveros relies on authority dealing with the
fugitive disentitlement doctrine that applies to criminal
appeals. That principle of fugitive disentitlement authorizes
the dismissal of a criminal defendant’s appeal from a convic-
tion when the defendant becomes a fugitive during the appel-
late process. We have held in that context that the defendant
does not become a fugitive, and the dismissal sanction there-
fore does not apply, when the convicted defendant fails to
comply with the conditions of probation in failing to report to
the probation office. United States v. Gonzalez, 300 F.3d
1048, 1051 (9th Cir. 2002). For the fugitive disentitlement
doctrine to apply in a criminal appeal, we require a further
showing that the defendant has fled or has hidden from the
jurisdiction of the court. Id. The reason is that escape from
custody is inconsistent with the pursuit of judicial remedies
and constitutes a voluntary waiver of any pending judicial
review of a criminal conviction. See Antonio-Martinez v. INS,
317 F.3d 1089, 1091 (9th Cir. 2003). Dismissal of a defen-
dant’s appeal from a conviction is a severe sanction that
courts should not lightly impose. Id.
11702         UNITED STATES v. MURGUIA-OLIVEROS
   Murguia-Oliveros thus argues that failure to comply with
the terms of his release should not result in the tolling, or
extension, of his release period because tolling is a similarly
severe sanction. It is not.

   [3] We deal here with a far less severe sanction, and one
that is necessary to the purpose of supervised release. This is
because, as we recognized in Crane, we should not reward
those who violate the terms of their supervised release and
avoid arrest until after the original term expires. 979 F.2d at
691. Tolling is necessary to prevent this result.

   [4] For similar reasons, Murguia-Oliveros’s reliance on
criminal statute of limitations cases is misplaced. Under 18
U.S.C. § 3290, “[n]o statute of limitation shall extend to any
person fleeing from justice.” We have held that, for this stat-
ute to apply, the government must bear the burden of showing
that a defendant concealed himself or herself with an intent to
avoid prosecution. See United States v. Gonsalves, 675 F.2d
1050, 1054 (9th Cir. 1982); Caplan v. Vokes, 649 F.3d 1336,
1341-42 (9th Cir. 1981); United States v. Wazney, 529 F.2d
1287, 1289 (9th Cir. 1967). The purpose of this statute is to
prevent a defendant from getting the benefit of the statute of
limitations when the defendant’s very purpose is either to
evade prosecution or to prevent the government from gather-
ing information needed to prove charges. Gonsalves, 675 F.2d
at 1052-53. In contrast, the purpose of supervised release is to
establish a period of readjustment. It is “to protect the public
and to facilitate the reintegration of the defendant into the
community.” United States v. Vallejo, 69 F.3d 992, 994 (9th
Cir. 1996). A person on supervised release should not receive
credit against his period of supervised release for time that, by
virtue of his own wrongful act, he was not in fact observing
the terms of his supervised release. See United States v.
Rodriguez, 682 F.2d 827, 829 (9th Cir. 1982).

  [5] Here, Murguia-Oliveros was a fugitive for purposes of
supervised release at least from the time the government
              UNITED STATES v. MURGUIA-OLIVEROS           11703
obtained a warrant for his arrest, in January of 2004, until the
time the supervised release would have expired, absent a vio-
lation, in September of 2004. This was a period of eight
months. Murguia-Oliveros was arrested in November of 2004,
which was well within the tolling period, and his supervised
release was revoked shortly thereafter. By virtue of tolling,
the term of supervised release had not expired at the time of
his arrest or at the time of the revocation. The district court
therefore had jurisdiction to revoke Murguia-Oliveros’s term
of supervised release, and on the basis of an unsworn warrant.
See 18 U.S.C. § 3583(e)(3); Vargas-Amaya, 389 F.3d at 907.

  AFFIRMED.